Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continuation Examination

The following is a final office action in response to Applicants’ Arguments/Remarks filed on 04/12/2021 in response of the office action mailed on 01/12/2021. The claims 1, 11 and 16 have been amended. No claim was cancelled. No new claim has been added. Therefore, claims 1-17 are pending and addressed below.
Response to Arguments
The Applicants’ arguments, filed on 04/12/2021, with respect to “Method and device for data transmission” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims and the arguments are directed to newly added features which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.   

	Regarding claims 1, 11 and 16, respectively amend line 8, 9 and 9 thereof to recite: “… the desired resource….”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant claimed that “desired resource are not known to a network device”. The Applicant’s specification does not support the above mentioned limitations of claim 1. The disclosure does not provide adequate structure to perform the claimed function. The examiner would like to request the applicant to point it in the specification.  
Regarding claims 11 and 16, the claims have the same issues as claim 1, are rejected on the same ground.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s note: in what follows, references are drawn to Intel unless otherwise mentioned.
Claims 1, 2, 11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (Further considerations of random access in NR: 3GPP TSG-RAN WG2 97 meeting: R2-1701721, henceforth “Intel”) in view of Akkarakaran et al. (US 20180242319, US-provisional-application US 62460694 cited for priority, henceforth “Akkarakaran”) and in view of Han et al. (US 20150078264, henceforth “Han”).
Regarding claim 1, Intel teaches a method for data transmission in a terminal device, comprising: 
determining a desired resource for transmitting  a message 3 according to the capability of the terminal device and the size of the message 3, wherein a desired resource group is determined based on the size of the message 3  (The information need to be carried in message 1 are message 3 size, coverage enhancement, UE power class, service type, etc. The UE indicates its support or desire, e. g. bandwidth, coverage enhancement etc. in message 1. Furthermore, message 3 size can be different between services. So, the PRACH design (i.e. Msg1) for NR allows flexible partitioning of resources in not just code domain (i.e. preamble) but also in frequency and time domain, see Section [2-3]. So, the UE determines the desired resource for transmitting  a message 3 according to the capability of the terminal device and the size of the message 3. The desired resource group is also determined based on the size of the message 3 and mapped to different sizes of the message 3. The missing/crossed out limitations will be discussed in view of  Akkarakaran.); and 
transmitting, to the network device, a request for the desired resource via a message 1 transmission, wherein the terminal device selects a random access preamble for the message 1, and wherein  (In LTE Rel-8, the preambles are partitioned into preamble group A and B. Which preamble group to be used by the UE for preamble transmission depends on the pathloss estimate at the UE. Based on the preamble transmitted by the UE for the eNB, the eNB can determine the Message 3 size to allocate at the Message 2 RAR. The UE transmits the preamble information to the eNB. The UE also sends the possible size of the data to be sent in Message3 in Message1. This is particularly useful for the case the random access is triggered by UL data availability as the eNB can allocate more UL grant if it has UL resources. In Rel-12 MTC and Rel-13 NB-IoT, the PRACH resources (i.e. time, frequency and preamble resources) are used to indicate the coverage level. Such coverage enhancement can also be applied to normal LTE UE. It is required to be done on Message 1 (PRACH preamble) because 
As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) a desired resource group is determined based on the size of the message 3 from a mapping table stored in the terminal device, wherein the mapping table comprises different resource groups with different schedulable bandwidths and different number of resources mapped to different sizes of the message 3, wherein the capability of the terminal device and desired resource are not known to a network device operably coupled with the terminal device, (2) the random access preamble is selected based on the desired resource group and the size of the message 3.).
However, Akkarakaran discloses the missing/crossed limitations comprising: (1) a desired resource group is determined based on the size of the message 3 from a mapping table stored in the terminal device, wherein the mapping table comprises different resource groups with different schedulable bandwidths and different number of resources mapped to different sizes of the message 3, wherein the capability of the terminal device and desired resource are not known to a network device operably coupled with the terminal device (FIG. 3 illustrates a process flow 300 that supports improved scheduling and/or scheduling configuration. FIG. 4 illustrates a capability table 400 that supports improved scheduling and/or scheduling configuration with UE Capabilities/Grant Characteristics. The capability table 400 includes rows 420-a to 420-d that list combinations 410 of a set of one or more UE capabilities and one or more grant characteristics mapped to an index 405. The UE capabilities include available processing size of the grant, a number of symbols required to transport the grant, a configuration of a wireless communications frame structure or slot in which the grant is to be received, a configuration of communication frame structures or slots which follow transmission of the grant, whether the grant includes a timing adjustment to be applied to the UE, a beam indication, a beam-change indication, a bandwidth-part indication, a bandwidth-part change indication, and/or the like, or any combination thereof, see [0103]-[0110]. The capability table 400 is equivalent to a mapping table which includes UE Capabilities/Grand Characteristics. The Capabilities and Grand Characteristics are used for mapping different resource groups with different schedulable bandwidths and different number of resources mapped to different sizes of the message 3. Furthermore, FIG. 3 at 305, the UE 115-a transmits an indication that includes the capability table to the base station 105-a. At 330, the UE 115-a selects an index from the capability table 500 and transmits, at 335, to the base station 105-a an indication of the selected index, see [0122]. The base station 105-a generates a grant having the one or more grant characteristics associated with the selected index. The base station 105-a uses the capability table 500 to retrieve the one or more UE capabilities associated with the one or more grant characteristics, see [0123]-[0125]. As the base station 105-a generates a grant after receiving Capability Table and Indication Index, the capability of the terminal device and desired resource are not known to a network device operably coupled with the terminal device.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Akkarakaran in order to make a more efficient method by efficiently generating resource grants for a user equipment (UE) based on the capabilities of the UE, see (Akkarakaran, [0071]).
the random access preamble is selected based on the desired resource group and the size of the message 3 (The WTRU determines a random access preamble based on a scheduled transmission to be sent using one or more uplink channel resources (which may be indicated as "Msg3"). A WTRU may be adapted to determine a Group A or a Group B  from which to select the random access preamble based on the size of the Msg3, see [0045]. FIG. 10 is a flow diagram illustrates a method 1000 for determining a resource opportunity associated with transmission of a random access preamble. Operation 1015 includes generating a random access preamble. Subsequently, operation 1020 may include transmitting the generated random access preamble to an access node based on the determined resource. In embodiments, operation 1020 may include transmitting the random access preamble at an opportunity associated with the determined resource--e.g., at a subframe associated with a determined time resource and/or in a resource block associated with a determined frequency resource, see [0071]-[0072]. This technique is used for selecting the random access preamble based on the desired resource group and the size of the message 3.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Han in order to make a more effective method by improving signaling management between an access node and the WTRU, see (Han, [0069].).
Regarding claim 2, Intel, Akkarakaran and Han teach all the claim limitations of claim 1 above; and Intel further teaches wherein, the request indicates the size of the message 3 and the capability of the terminal device (The information need to be carried in message 1 are 
Regarding claim 11, Intel teaches a method for data transmission in a network device, comprising: 
allocating a resource for transmitting a message 3 for a terminal device according to a request for a desired resource for transmitting the message 3 transmitted by the terminal device via a message 1 transmission, wherein a desired resource group is determined based on the size of the message 3  (The information need to be carried in message 1 are message 3 size, coverage enhancement, UE power class, service type, etc. The UE indicates its support or desire, e. g. bandwidth, coverage enhancement etc. in message 1. Furthermore, message 3 size can be different between services. So, the PRACH design (i.e. Msg1) for NR allows flexible partitioning of resources in not just code domain (i.e. preamble) but also in frequency and time domain, see Section [2-3]. So, the UE determines the desired resource for transmitting  a message 3 according to the capability of the terminal device and the size of the message 3. The desired resource group is also determined based on the size of the message 3 and mapped to different sizes of the message 3. The missing/crossed out limitations will be discussed in view of  Akkarakaran.),
wherein the request indicates the capability of the terminal device and the size of the message 3, wherein the terminal device selects a random access preamble for the message 1, and wherein (In LTE Rel-8, the preambles are partitioned into preamble group A and B. Which preamble group to be used by the UE for preamble transmission depends on the pathloss estimate at the UE. The UE transmits the preamble information to the eNB. The information need to be carried in message 1 are message 3 size, coverage enhancement, UE power class, service type, etc. This is particularly useful for the case the random access is triggered by UL data availability as the eNB can allocate more UL grant if it has UL resources. In Rel-12 MTC and Rel-13 NB-IoT, the PRACH resources (i.e. time, frequency and preamble resources) are used to indicate the coverage level. Such coverage enhancement can also be applied to normal LTE UE. It is required to be done on Message 1 (PRACH preamble) because the eNB needs to determine the amount of repetitions and MCS required for Message2 onwards based on Message1. The message 1 contains the required information so that an eNB can provide an appropriate UL grant for message 3, see Section [1, 2]. The missing/crossed out limitations will be discussed in view of Han.). 
As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) a desired resource group is determined based on the size of the message 3 from a mapping table stored in the terminal device, wherein the mapping table comprises different resource groups with different schedulable bandwidths and different number of resources mapped to different sizes of the message 3, wherein the capability of the terminal device and desired resource are not known to a network device operably coupled with the terminal device, (2) the random access preamble is selected based on the desired resource group and the size of the message 3.
from a mapping table stored in the terminal device, wherein the mapping table comprises different resource groups with different schedulable bandwidths and different number of resources mapped to different sizes of the message 3, wherein the capability of the terminal device and desired resource are not known to a network device operably coupled with the terminal device (FIG. 3 illustrates a process flow 300 that supports improved scheduling and/or scheduling configuration. FIG. 4 illustrates a capability table 400 that supports improved scheduling and/or scheduling configuration with UE Capabilities/Grant Characteristics. The capability table 400 includes rows 420-a to 420-d that list combinations 410 of a set of one or more UE capabilities and one or more grant characteristics mapped to an index 405. The UE capabilities include available processing resources (PR), decoding capabilities (DC), battery level (BL), Mode (M), and/or the like. The grant characteristics (GCs) includes a size of the grant, a number of symbols required to transport the grant, a configuration of a wireless communications frame structure or slot in which the grant is to be received, a configuration of communication frame structures or slots which follow transmission of the grant, whether the grant includes a timing adjustment to be applied to the UE, a beam indication, a beam-change indication, a bandwidth-part indication, a bandwidth-part change indication, and/or the like, or any combination thereof, see [0103]-[0110]. The capability table 400 is equivalent to a mapping table which includes UE Capabilities/Grand Characteristics. The Capabilities and Grand Characteristics are used for mapping different resource groups with different schedulable bandwidths and different number of resources mapped to different sizes of the message 3. Furthermore, FIG. 3 at 305, the UE 115-a transmits an indication that includes the capability table to the base station 105-a. At 330, the UE 115-a selects an index from the capability table 500 and transmits, at 335, to the base station 105-a an indication of the selected index, see [0122]. The base station 105-a generates a grant having the one or more grant characteristics associated with the selected index. The base station 105-a uses the capability table 500 to retrieve the one or more UE capabilities associated with the one or more grant characteristics, see [0123]-[0125]. As the base station 105-a generates a grant after receiving Capability Table and Indication Index, the capability of the terminal device and desired resource are not known to a network device operably coupled with the terminal device.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Akkarakaran in order to make a more efficient method by efficiently generating resource grants for a user equipment (UE) based on the capabilities of the UE, see (Akkarakaran, [0071]).
Han discloses the missing/crossed limitations comprising: (2) the random access preamble is selected based on the desired resource group and the size of the message 3 (The WTRU determines a random access preamble based on a scheduled transmission to be sent using one or more uplink channel resources (which may be indicated as "Msg3"). A WTRU may be adapted to determine a Group A or a Group B  from which to select the random access preamble based on the size of the Msg3, see [0045]. FIG. 10 is a flow diagram illustrates a method 1000 for determining a resource opportunity associated with transmission of a random access preamble. Operation 1015 includes generating a random access preamble. Subsequently, operation 1020 may include transmitting the generated random access preamble to an access node based on the determined resource. In embodiments, operation 1020 may include transmitting the random access preamble at an opportunity associated with the determined resource--e.g., at a subframe associated with a determined time resource and/or in a resource block associated with a determined frequency resource, see [0071]-[0072]. This technique is used for selecting the random access preamble based on the desired resource group and the size of the message 3.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Han in order to make a more effective method by improving signaling management between an access node and the WTRU, see (Han, [0069].).
Regarding claim 16, Intel teaches a terminal device, comprising (The missing/crossed out limitations will be discussed in view of Akkarakaran.)
determine a desired resource for transmitting a message 3 according to the capability of the terminal device and the size of the message 3, wherein a desired resource group is determined based on the size of the message 3  (The information need to be carried in message 1 are message 3 size, coverage enhancement, UE power class, service type, etc. The UE indicates its support or desire, e. g. bandwidth, coverage enhancement etc. in message 1. Furthermore, message 3 size can be different between services. So, the PRACH design (i.e. Msg1) for NR allows flexible partitioning of resources in not just code domain (i.e. preamble) but also in frequency and time domain, see Section [2-3]. So, the  The desired resource group is also determined based on the size of the message 3 and mapped to different sizes of the message 3. The missing/crossed out limitations will be discussed in view of  Akkarakaran.); and 
transmit a request for the desired resource via a message 1 transmission, wherein (In LTE Rel-8, the preambles are partitioned into preamble group A and B. Which preamble group to be used by the UE for preamble transmission depends on the pathloss estimate at the UE. The UE transmits the preamble information to the eNB. The UE also sends the possible size of the data to be sent in Message3 in Message1. This is particularly useful for the case the random access is triggered by UL data availability as the eNB can allocate more UL grant if it has UL resources. In Rel-12 MTC and Rel-13 NB-IoT, the PRACH resources (i.e. time, frequency and preamble resources) are used to indicate the coverage level. Such coverage enhancement can also be applied to normal LTE UE. It is required to be done on Message 1 (PRACH preamble) because the eNB needs to determine the amount of repetitions and MCS required for Message2 onwards based on Message1. The message 1 contains the required information so that an eNB can provide an appropriate UL grant for message 3, see Section [1-2]. The missing/crossed out limitations will be discussed in view of Han.). 
As noted above, Akkarakaran is silent about the aforementioned missing/crossed limitations of: (1) a processor and a memory, wherein the memory containing instructions executable by the processor whereby the terminal device is operative to, (2) a desired resource group is determined based on the size of the message 3 from a mapping table stored in the terminal device, wherein the mapping table comprises different resource groups with different schedulable bandwidths and different number of resources mapped to different sizes of the message 3, wherein the capability of the terminal device and desired resource are not known to a network device operably coupled with the terminal device, (3) the random access preamble is selected based on the desired resource group and the size of the message 3.
 However, Akkarakaran discloses the missing/crossed limitations comprising: (1) a processor and a memory, wherein the memory containing instructions executable by the processor whereby the terminal device is operative to (The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be operable to cause the processor to receive, from a UE, an indication of one or more UE capabilities, determine, based at least in part on the one or more UE capabilities, when a grant to be transmitted by the base station to the UE is usable by the UE, and transmit the grant to the UE, the grant including an assignment of resources based at least in part on when the grant is usable, see [0008].), (1) a desired resource group is determined based on the size of the message 3 from a mapping table stored in the terminal device, wherein the mapping table comprises different resource groups with different schedulable bandwidths and different number of resources mapped to different sizes of the message 3, wherein the capability of the terminal device and desired resource are not known to a network device operably coupled with the terminal device (FIG. 3 illustrates a process flow 300 that supports improved scheduling and/or scheduling configuration. FIG. 4 illustrates a capability table 400 that supports improved scheduling and/or scheduling configuration with UE Capabilities/Grant Characteristics. The capability table 400 includes rows 420-a to 420-d that list combinations 410 of a set of one or more UE capabilities and one or more grant characteristics mapped to an index 405. The UE size of the grant, a number of symbols required to transport the grant, a configuration of a wireless communications frame structure or slot in which the grant is to be received, a configuration of communication frame structures or slots which follow transmission of the grant, whether the grant includes a timing adjustment to be applied to the UE, a beam indication, a beam-change indication, a bandwidth-part indication, a bandwidth-part change indication, and/or the like, or any combination thereof, see [0103]-[0110]. The capability table 400 is equivalent to a mapping table which includes UE Capabilities/Grand Characteristics. The Capabilities and Grand Characteristics are used for mapping different resource groups with different schedulable bandwidths and different number of resources mapped to different sizes of the message 3. Furthermore, FIG. 3 at 305, the UE 115-a transmits an indication that includes the capability table to the base station 105-a. At 330, the UE 115-a selects an index from the capability table 500 and transmits, at 335, to the base station 105-a an indication of the selected index, see [0122]. The base station 105-a generates a grant having the one or more grant characteristics associated with the selected index. The base station 105-a uses the capability table 500 to retrieve the one or more UE capabilities associated with the one or more grant characteristics, see [0123]-[0125]. As the base station 105-a generates a grant after receiving Capability Table and Indication Index, the capability of the terminal device and desired resource are not known to a network device operably coupled with the terminal device.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s terminal by adding the teachings of Akkarakaran 
Han discloses the missing/crossed limitations comprising: (3) the random access preamble is selected based on the desired resource group and the size of the message 3 (The WTRU determines a random access preamble based on a scheduled transmission to be sent using one or more uplink channel resources (which may be indicated as "Msg3"). A WTRU may be adapted to determine a Group A or a Group B  from which to select the random access preamble based on the size of the Msg3, see [0045]. FIG. 10 is a flow diagram illustrates a method 1000 for determining a resource opportunity associated with transmission of a random access preamble. Operation 1015 includes generating a random access preamble. Subsequently, operation 1020 may include transmitting the generated random access preamble to an access node based on the determined resource. In embodiments, operation 1020 may include transmitting the random access preamble at an opportunity associated with the determined resource--e.g., at a subframe associated with a determined time resource and/or in a resource block associated with a determined frequency resource, see [0071]-[0072]. This technique is used for selecting the random access preamble based on the desired resource group and the size of the message 3.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s terminal by adding the teachings of Han in order to make a more effective terminal by improving signaling management between an access node and the WTRU, see (Han, [0069].).
 Regarding claim 17, Intel, Akkarakaran and Han teach all the claim limitations of claim 16 above; and Intel further teaches wherein, (The missing/crossed out limitations will be discussed in view of Akkarakaran.) whereby the terminal device is operative to further perform the method according to claim 2. 
 As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) the memory containing instructions executable by the processor. However, Akkarakaran discloses the missing/crossed limitations comprising: (1) the memory containing instructions executable by the processor (The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be operable to cause the processor to receive, from a UE, an indication of one or more UE capabilities, determine, based at least in part on the one or more UE capabilities, when a grant to be transmitted by the base station to the UE is usable by the UE, and transmit the grant to the UE, the grant including an assignment of resources based at least in part on when the grant is usable, see [0008].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s terminal by adding the teachings of Akkarakaran in order to make a more efficient terminal by efficiently generating resource grants for a user equipment (UE) based on the capabilities of the UE, see (Akkarakaran, [0071]).
Claims 3, 4, 5, 6, 12  are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (Further considerations of random access in NR: 3GPP TSG-RAN WG2 97 meeting: R2-1701721, henceforth “Intel”) in view of Akkarakaran et al. (US 20180242319, US-provisional-application US 62460694 cited for priority, henceforth “Akkarakaran”) and in view of Han et al. (US 20150078264, henceforth “Han”) and further in view of Harada et al. (US 2020/0037184, henceforth “Harada”).
Regarding claim 3, Intel, Akkarakaran and Han teach all the claim limitations of claim 1 above; and Intel further teaches wherein, 
 (The missing/crossed out limitations will be discussed in view of Harada.).
As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) the desired resource is number of slots, the number of slots is determined according to the size of the message 3 and multiple-slot scheduling capability supported by the terminal device, where the multiple- slot scheduling capability is that the terminal device is able to be scheduled with multiple slots for data transmission. However, Harada discloses the missing/crossed limitations comprising: (1) the desired resource is number of slots, the number of slots is determined according to the size of the message 3 and multiple-slot scheduling capability supported by the terminal device, where the multiple- slot scheduling capability is that the terminal device is able to be scheduled with multiple slots for data transmission (Figs. 3A and 3B are diagrams to show an example of a scheduling unit constituted by a plurality of slots.  In Fig. 3A, one scheduling unit is constituted by three slots of the first slot structure shown in Fig. 2A and one slot of the second slot structure shown in Fig. 2B. In Fig. 3B, one scheduling unit is constituted by one slot of the fourth slot structure shown in Fig. 2D and three slots of the third slot structure shown in Fig. 2C. The desired resource is the number of slot which are determined according to the size of the message, see [0053]-[0057]. Which time lengths of scheduling units a user terminal can support might depend on the user terminal's capability, see [0062].

Regarding claim 4, Intel, Akkarakaran, Han and Harada teach all the claim limitations of claim 3 above; and Intel further teaches wherein the method further comprises: determining a PRACH resource group according to the size of the message 3, from which a random access preamble is selected for message 1 transmission (In Rel-12 MTC and Rel-13 NB-IoT, the PRACH resources (i.e. time, frequency and preamble resources) are used to indicate the coverage enhancement level of a UE in a serving cell. Such coverage enhancement can also be applied to normal LTE UE. It is required to be done on Message 1 (PRACH preamble). The UE also sends the possible size of the data to be sent in Message3 in Message1. The UE indicates its support or desire, e g. bandwidth, coverage enhancement etc. in Message1 and the PRACH design should allow for flexible partitioning of resources in frequency domain, time domain and code domain as a baseline,  see [Section 2].).  
Regarding claim 5, Intel, Akkarakaran, Han and Harada teach all the claim limitations of claim 3 above; and Intel further teaches wherein the method further comprises: 
(The missing/crossed out limitations will be discussed in view of Harada.).  
As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) monitoring a DCI format for multiple-slot scheduling if the multiple-slot scheduling is requested in the message 1 transmission. However, Harada discloses the missing/crossed monitoring a DCI format for multiple-slot scheduling if the multiple-slot scheduling is requested in the message 1 transmission (A user terminal receives time interval information, which shows the time interval for monitoring DL control channels, and controls the monitoring of DL control channels based on the monitoring periodicity information. The user terminal blind-decodes a plurality of prospective resources for a DL control channel (prospective DL control channels) for monitoring periodicity, and detecting DCI format for the user terminal for multiple-slot scheduling, see [0067].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Harada in order to make a more effective method by monitoring DL control channels adequately, see (Harada, [0012]).
Regarding claim 6, Intel, Akkarakaran, Han and Harada teach all the claim limitations of claim 3 above; and Intel further teaches wherein the method further comprises: 
(The missing/crossed out limitations will be discussed in view of Harada.). 
  As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) monitoring a DCI format for single slot scheduling if the multiple-slot scheduling and the single slot scheduling are using different DCI formats. However, Harada discloses the missing/crossed limitations comprising: (1) monitoring a DCI format for single slot scheduling if the multiple-slot scheduling and the single slot scheduling are using different DCI formats (As shown in Figs. 3A and 3B, by applying a scheduling unit to contain a plurality of slots to user terminal 2 that adopts a subcarrier spacing of 60 kHz, it is possible to schedule DL/UL data 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Harada in order to make a more effective method by monitoring DL control channels adequately, see (Harada, [0012]).
Regarding claim 12, Intel, Akkarakaran, and Han teach all the claim limitations of claim 11 above; and Intel further teaches (The missing/crossed out limitations will be discussed in view of Harada.).
As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) the desired resource is number of slots, and the allocated resource is frequency resources in multiple slots, which is smaller or equal to number of slots determined according to the size of message 3. However, Harada discloses the missing/crossed limitations comprising: (1) the desired resource is number of slots, and the allocated resource is frequency resources in multiple slots, which is smaller or equal to number of slots determined according to the size of message 3 (Figs. 3A and 3B are diagrams to show an example of a scheduling unit constituted by a plurality of slots.  In Fig. 3A, one scheduling unit is constituted by three slots of the first slot structure shown in Fig. 2A and one slot of the second slot structure shown in Fig. 2B. In Fig. 3B, one scheduling unit is constituted by one slot of the fourth slot structure shown in Fig. 2D and three slots of the third slot structure shown in Fig. 2C.  The desired resource is the number of slot which are determined according to the size of the message, see [0053]-[0057].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Harada in order to make a more effective method by monitoring DL control channels adequately, see (Harada, [0012]).
Claims 7, 8, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (Further considerations of random access in NR: 3GPP TSG-RAN WG2 97 meeting: R2-1701721, henceforth “Intel”) in view of Akkarakaran et al. (US 20180242319, US-provisional-application US 62460694 cited for priority, henceforth “Akkarakaran”) and in view of Han et al. (US 20150078264, henceforth “Han”)  and further in view of Xiao et al. (US 20090028260, henceforth “Xiao”).
Regarding claim 7, Intel, Akkarakaran, and Han teach all the claim limitations of claim 1 above; and Intel further teaches wherein (A UE may need to indicate its support 
As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) the desired resource is number of PRBs, the number of PRBs is determined according to the size of the message 3 and schedulable bandwidth capability supported by the terminal device, where the schedulable bandwidth capability is that the terminal device is able to support data transmission or receiving using the allocated PRBs within the schedulable bandwidth. However, Xiao discloses the missing/crossed limitations comprising: (1) the desired resource is number of PRBs, the number of PRBs is determined according to the size of the message 3 and schedulable bandwidth capability supported by the terminal device, where the schedulable bandwidth capability is that the terminal device is able to support data transmission or receiving using the allocated PRBs within the schedulable bandwidth (Fig. 3 is a block diagram of a scheme employed by the communication system of Fig. 1 in dividing a frequency bandwidth into one or more Resource Block Groups. As depicted in block diagram 300, frequency bandwidth 340 comprises twenty-five (25) Resource Blocks (RBs), each RB approximately 180 kilohertz (kHz) wide, see [0022]. The RBs are equivalent to PRB which are used by the terminal device to support data transmission or receiving.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Xiao in order to make a more dynamic method by adaptively assign resource blocks (RBs) to an user equipment (UE) over a scheduling period without consuming the overhead, see (Xiao, [0005]).
Regarding claim 8, Intel, Akkarakaran, Han and Xiao teach all the claim limitations of claim 7 above; and Intel further teaches wherein the method further comprises: determining a PRACH resource group according to the size of the message 3, from which a random access preamble is selected for message 1 transmission (In Rel-12 MTC and Rel-13 NB-IoT, the PRACH resources (i.e. time, frequency and preamble resources) are used to indicate the coverage enhancement level of a UE in a serving cell. Such coverage enhancement can also be applied to normal LTE UE. It is required to be done on Message 1 (PRACH preamble). The UE may need to indicate its support or desire, e g. bandwidth, coverage enhancement etc. in Message1 and the PRACH design should allow for flexible partitioning of resources in frequency domain, time domain and code domain as a baseline, see [Section 2].).  
Regarding claim 13, Intel, Akkarakaran and Han teach all the claim limitations of claim 11 above; and Intel further teaches wherein, (A UE may need to indicate its support bandwidth, coverage enhancement etc. in message1 and the PRACH design should allow for flexible partitioning of resources in frequency domain, time domain and code domain as a baseline, see [Section 2]. The missing/crossed out limitations will be discussed in view of Xiao.).
 As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) the desired resource is number of PRBs, and the allocated resource is PRBs within schedulable bandwidth supported by the terminal device. However, Xiao discloses the missing/crossed limitations comprising: (1) the desired resource is number of PRBs, and the allocated resource is PRBs within schedulable bandwidth supported by the terminal device (FIG. 3 is a block diagram of a scheme employed by the communication system of FIG. 1 in dividing a 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Xiao in order to make a more dynamic method by adaptively assign resource blocks (RBs) to user equipments (UEs) over a scheduling period without consuming the overhead, see (Xiao, [0005]).
Regarding claim 14, Intel, Akkarakaran, Han and Xiao teach all the claim limitations of claim 13 above; and Intel further teaches wherein, the allocating granularity of the system bandwidth is adapted with respect to the schedulable bandwidth (A UE may need to indicate its support bandwidth, coverage enhancement etc. in message1 and the PRACH design should allow for flexible partitioning of resources in frequency domain, time domain and code domain as a baseline, see [Section 2].).
Claims 9, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (Further considerations of random access in NR: 3GPP TSG-RAN WG2 97 meeting: R2-1701721, henceforth “Intel”) in view of Akkarakaran et al. (US 20180242319, US-provisional-application US 62460694 cited for priority, henceforth “Akkarakaran”) and in view of Han et al. (US 20150078264, henceforth “Han”), Xiao et al. (US 2009/0028260, henceforth “Xiao”) and further in view of Harada et al. (US 2020/0037184, henceforth “Harada”).
Regarding claim 9, Intel, Akkarakaran, Han and Xiao teach all the claim limitations of claim 7 above; and Intel further teaches wherein the method further comprises: 
(The missing/crossed out limitations will be discussed in view of Harada.).  
As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) determining a DCI format for monitoring according to transmission resource of message 1. However, Harada discloses the missing/crossed limitations comprising: (1) determining a DCI format for monitoring according to transmission resource of message 1 (A user terminal receives time interval information, which shows the time interval for monitoring DL control channels, and controls the monitoring of DL control channels based on the monitoring periodicity information. The user terminal blind-decodes a plurality of prospective resources for a DL control channel (prospective DL control channels) for monitoring periodicity, and determining DCI for this user terminal, see [0067].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Harada in order to make a more effective method by monitoring DL control channels adequately, see (Harada, [0012]).
 Regarding claim 10, Intel, Akkarakaran, Han and Xiao teach all the claim limitations of claim 7 above; and Intel further teaches wherein the method further comprises:
(The missing/crossed out limitations will be discussed in view of Harada.).  
As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) determining a DCI search space according to transmission resource of message 1. However, Harada discloses the missing/crossed limitations comprising: (1) determining a DCI search space according to transmission resource of message 1 (A number of prospective DL control channels form a search space and the DCI format for searching, see [0084].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Harada in order to make a more effective method by monitoring DL control channels adequately, see (Harada, [0012]).
 	Regarding claim 15, Intel, Akkarakaran, Han and Xiao teach all the claim limitations of claim 13 above; and Intel further teaches wherein, (A UE may need to indicate its support bandwidth, coverage enhancement etc. in message1 and the PRACH design should allow for flexible partitioning of resources in frequency domain, time domain and code domain as a baseline, see [Section 2]. The missing/crossed out limitations will be discussed in view of Harada.).  
As noted above, Intel is silent about the aforementioned missing/crossed limitations of: (1) the DCI search spaces are different for different schedulable bandwidths. However, Harada discloses the missing/crossed limitations comprising: (1) the DCI search spaces are different for different schedulable bandwidths (A number of prospective DL control channels form a search space and the DCI format for searching, see [0084].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Intel’s method by adding the teachings of Harada in order to make a more effective method by monitoring DL control channels adequately, see (Harada, [0012]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/M.M.M./Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466